     Case 2:20-cv-00263-TLN-JDP Document 15 Filed 10/02/20 Page 1 of 3

 1   DAVID P. MASTAGNI (SBN 57721)
     BRETT D. BEYLER (SBN 319415)
 2   MASTAGNI HOLSTEDT, A.P.C.
     1912 I Street, Sacramento, CA 95811
 3   Telephone: (916) 446-4692
     Facsimile: (916) 447-4614
 4   Email: bbeyler@mastagni.com
 5   Attorneys for Plaintiffs,
     KEVIN MICKELSON and MARGARET MICKELSON
 6
     Counsel for Remaining Parties
 7   Listed on Signature Page
 8

 9

10                                UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12

13
     KEVIN MICKELSON; MARGARET                      Case No. 2:20-cv-00263-TLN-EFB
14   MICKELSON,
                                                    STIPULATION AND ORDER
15                  Plaintiffs,
16                 vs.                              Date: TBD
17   TECHTRONIC INDUSTRIES FACTORY                  Time: TBD
     OUTLETS, INC.; TECHTRONIC
18   INDUSTRIES NORTH AMERICA, INC.;                Location: Robert T. Matsui United States
     RYOBI DIE CASTING (USA), INC.;                 Courthouse, Courtroom 2, 15th Floor,501 I
19   RYOBI HOLDINGS (USA), INC.; HOME               Street, Sacramento, CA 95814
     DEPOT STORE SUPPORT, INC.; HOME
20   DEPOT USA, INC.; DOES 1 through 100,
     inclusive,
21
                   Defendants.
22

23

24

25

26

27

28

                                                1
     No. 2:20-cv-00263-TLN-EFB                             STIPULATION & ORDER
     Case 2:20-cv-00263-TLN-JDP Document 15 Filed 10/02/20 Page 2 of 3

 1                                            STIPULATION
 2          On May 5, 2020, pursuant to the Court’s Initial Pretrial Scheduling Order (ECF No. 3)
 3   and Local Rule 240, the parties filed a Joint Status Report (ECF No. 7). On May 7, 2020, the
 4   Court issued a Minute Order directing the parties to file and submit a Stipulation and Proposed
 5   Order with the parties proposed scheduled dates (See ECF No. 9). Accordingly, the parties
 6   stipulate to the following scheduled dates:
 7
          MATTER                                   STIPULATED SCHEDULE
 8
     Fact discovery cutoff    March 31, 2021
 9   Deadline to serve        May 31, 2021
     expert disclosures
10   Deadline to serve        July 30, 2021
     rebuttal expert
11   disclosures
     Expert &                 September 30, 2021
12   supplemental
     discovery cutoff
13
     Deadline for hearing     December 2, 2021
14   dispositive motions
     Joint Notice of Trial    TBD
15   Readiness
     Final pretrial           TBD
16   conference
     Trial                    TBD
17

18
     Dated: October 1, 2020                              Respectfully submitted,
19                                                       MASTAGNI HOLSTEDT, A.P.C.
                                                         David P. Mastagni (SBN No. 57721)
20                                                       Brett D. Beyler (SBN No. 319415)
                                                         bbeyler@mastagni.com
21                                                       1912 I Street
                                                         Sacramento, CA 95811
22                                                       Telephone: (916) 446-4692
                                                         Facsimile: (916) 447-4614
23
                                                   By:   /s/ BRETT D. BEYLER
24                                                       BRETT D. BEYLER
                                                         Attorneys for Plaintiffs,
25
                                                         KEVIN MICKELSON and MARGARET
26                                                       MICKELSON
27

28                                                       RILEY SAFER HOLMES & CANCILA,
                                                         LLP
                                                    2
     No. 2:20-cv-00263-TLN-EFB                                 STIPULATION & ORDER
     Case 2:20-cv-00263-TLN-JDP Document 15 Filed 10/02/20 Page 3 of 3

 1                                                       Jeffrey R. Williams (SBN No. 084156)
                                                         jwilliams@rshc-law.com
 2                                                       456 Montgomery Street, 16th Floor
                                                         San Francisco, CA 94104
 3                                                       Sacramento, CA 95864
                                                         Telephone: (415) 275-8500
 4                                                       Facsimile: (415) 275-8551
 5                                                 By:   /s/ JEFFREY R. WILLIAMS
                                                         JEFFREY R. WILLIAMS
 6

 7
                                                   ORDER
 8
     The above STIPULATION & ORDER is approved as the Case Management Order for this case
 9
     and all parties shall comply with its provisions.
10

11          IT IS SO ORDERED.
12   Dated: October 2, 2020
13                                                           Troy L. Nunley
14                                                           United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
     No. 2:20-cv-00263-TLN-EFB                                STIPULATION & ORDER
